Citation Nr: 1731309	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for gastritis.

6.  Entitlement to service connection for a facial scar.

7.  Entitlement to service connection for a right great toe disability.

8.  Entitlement to service connection for a right foot disability.

9.  Entitlement to service connection for a right hand disability.

10.  Entitlement to service connection for a left hand disability.

11.  Entitlement to service connection for a right leg disability.

12.  Entitlement to service connection for a left leg disability.

13.  Entitlement to service connection for a right ankle disability.

14.  Entitlement to service connection for a left ankle disability.

15.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to November 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This appeal is now under the jurisdiction of the VA RO in Atlanta, Georgia.

On his substantive appeal, the Veteran indicated that he wanted a hearing before a member of the Board at a local VA office.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2010.  In a letter dated in December 2014, VA notified the Veteran and his representative that he had been scheduled for a Board hearing on January 13, 2015.  The Veteran did not appear for the scheduled hearing, has not provided an explanation as to why he did not appear, and has not requested that another hearing be scheduled.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016). 

The Board remanded these matters in April 2015 and December 2016.


FINDINGS OF FACT

1.  The probative evidence of record indicates that it is less likely than not that the Veteran's current right and left knee disabilities are etiologically related to his active service.

2.  The probative evidence of record does not reflect a current hearing loss disability for VA purposes.

3.  The probative evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during his active service.

4.  The probative evidence of record does not reflect a current diagnosis of gastritis.

5.  The probative evidence of record indicates that the Veteran currently has a scar below the right eye from an in-service incision and drainage of a cyst at that location.

6.  The most probative evidence of record does not reflect a current diagnosis of a right toe disability for which service connection can be granted.

7.  There is no evidence of record that indicates the Veteran's preservice disability of right foot pes planus increased in severity during his active service.

8.  The probative evidence of record does not reflect a current diagnosis of a right foot disability other than right foot pes planus for which service connection can be granted.

9.  The probative evidence of record does not reflect a current diagnosis of a right or left hand disability for which service connection can be granted.

10.  The probative evidence of record does not reflect a current diagnosis of a right or left leg disability for which service connection can be granted.

11.  The probative evidence of record indicates that it is less likely than not that the Veteran's current right and left ankle disabilities are etiologically related to his active service.

12.  There is no probative evidence showing that the Veteran's current obstructive sleep apnea is etiologically related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for entitlement to service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).

4.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  The criteria for entitlement to service connection for gastritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

6.  The criteria for entitlement to service connection for a scar below the right eye relating to incision and drainage of a cyst have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

7.  The criteria for entitlement to service connection for a right great toe disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

8.  The criteria for entitlement to service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).

9.  The criteria for entitlement to service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

10.  The criteria for entitlement to service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

11.  The criteria for entitlement to service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

12.  The criteria for entitlement to service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

13.  The criteria for entitlement to service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

14.  The criteria for entitlement to service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

15.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for tinnitus and for a scar below the right eye relating to incision and drainage of a cyst.  Given the favorable nature of these actions, which are not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist as they pertain to those issues.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA's duty to notify was satisfied by a letter dated in May 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, service personnel records, VA treatment records, and treatment records from Moody Airforce Base have been associated with the record, as have private treatment records submitted by the Veteran and lay statements from the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA audiological examination in July 2014 and VA examinations as to the other disabilities at issue on appeal in June 2015.  A VA addendum opinion was also obtained in March 2016.  The examiners who conducted the July 2014 and June 2015 VA examination and provided the March 2016 VA addendum opinion reviewed the record, considered the Veteran's reported symptomatology and medical history, provided any relevant and appropriate diagnoses, and addressed the likely etiology of any such diagnosed disabilities, providing supporting explanation and rationale for all conclusions reached.  The examinations were thorough, and the resulting examination reports, along with the other evidence of record, provide the information necessary to render a decision on the matters decided herein.  Therefore, the Board finds the examinations and addendum opinion to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded these matters in April 2015 and December 2016.  Pertinent to the issues denied herein, the April 2015 Board remand directed the AOJ to contact the Veteran to identify all health care providers whose records were not already of record; associate with the record any VA treatment records dating from June 2011 through the present; provide the Veteran with VA examinations as to his claimed hand, knee, leg, ankle, foot, toe, and gastrointestinal disabilities, and his claimed sleep apnea; and readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the April 2015 Board remand, the AOJ contacted the Veteran in May 2015 to identify any outstanding treatment records; obtained updated VA treatment records; provided the Veteran the requested VA examinations in June 2015; and readjudicated the appeal in an April 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the April 2015 Board remand directives discussed above.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board acknowledges that the April 2015 Board remand also directed the AOJ to obtain an addendum opinion as to the Veteran's claimed hearing loss disability, and that the AOJ did not complete this action.  Specifically, in the remand, the Board observed that an undated in-service physical examination report shows a hearing loss disability in the right ear, but that no hearing loss disability was shown on audiological testing at the July 2014 VA examination.  The Board further noted that the July 2014 VA examiner made no findings or comments as to the in-service reduced right ear auditory acuity.  The Board therefore found the July 2014 VA examination to be inadequate for decision-making purposes, and directed that an addendum opinion be obtained in consideration of the undated in-service audiological findings.  However, as discussed in detail below, the Board has carefully reviewed the record and has found no competent evidence of record showing that the Veteran has a current hearing loss disability for VA purposes in either ear.  In the absence of such evidence, service connection cannot be granted regardless of what is shown in the Veteran's service treatment records.  As such, further remand for strict compliance with the April 2015 directive to obtain an addendum opinion in consideration of the undated in-service audiological findings would be of no useful purpose to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  As such, the Board will proceed with a decision.

The December 2016 Board remand directed the AOJ to obtain any post-service treatment records not already obtained from the medical facility at Moody Air Force Base and any other Tricare-affiliated health system facility, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the December 2016 Board remand, the AOJ obtained the Veteran's treatment records from Moody Air Force Base and then readjudicated the appeal in an April 2017 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the December 2016 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, to include arthritis and organic diseases of the nervous system, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree during service or within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required.  38 C.F.R. § 3.303(b).  Continuity of symptoms may establish service connection only for those diseases listed in 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 as requiring the existence of a current disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Disabilities of the Right and Left Knees

The Veteran asserts that he has right and left knee disabilities that are related to his active service.  He has indicated that he injured his knees during service.  See VA Form 9, received in May 2010.

At the June 2015 VA knee and lower leg conditions examination, the Veteran reported that his knees ache all of the time, but and that he was first treated for the pain with therapy and ointment a couple of years prior.  The examiner diagnosed the Veteran with degenerative arthritis of the bilateral knees based on radiographic imaging.  As such, there is evidence of current disabilities of the right and left knees.

As to an in-service injury or disease, the service treatment records show that, in May 1989, the Veteran reported pain behind the left knee cap that had been present for some time, but was getting worse.  His knees hurt after climbing stairs and playing sports, and the knees would lock.  On examination, he had full range of motion, moderate tenderness, and crepitus.  Imaging conducted in May 1989 revealed a normal left knee.  The Veteran was assessed with patellofemoral pain syndrome.  Accordingly, there is also evidence of an in-service injury, and the issue left for consideration is whether there is a medical link between the current disabilities of the right and left knees and the in-service injury.

In determining whether such a link exists, the Board initially acknowledges the Veteran's assertions that the current disability and the in-service bilateral knee condition are related.  The Veteran is competent to report symptoms such as pain, to include the onset and continuation of pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Board does not question his credibility in his assertions that he first experienced knee pain during service and that he has continued to experience knee pain since that time.  However, the Board further notes that symptoms such as pain do not, in and of themselves, constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Therefore, at issue in this case is not whether the Veteran's pain is related to the in-service knee condition, but rather whether the diagnosed degenerative arthritis of the knees is related to the in-service knee condition.  The Veteran has not been shown to possess the medical knowledge and expertise necessary to render an opinion on such a complex medical issue.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, his assertions do not constitute competent evidence that may be probative in showing an etiological relationship between the in-service condition and the current disabilities of the right and left knees.  To determine whether such a relationship exists, the Board turns to the competent medical evidence of record.

The June 2015 VA knee and leg conditions examiner acknowledged the May 1989 treatment for knee symptoms, as well as a June 1989 treatment note indicating that the Veteran was doing better and exercising his knees, and that he had achieved his goals and was therefore being discharged from care for the knees.  The examiner further noted that no knee condition was shown on medical examination in July 1989 or February 1992, or on medical assessment in August 1999.  The examiner opined that the Veteran's bilateral knee osteoarthritis is less likely as not incurred in or had its onset during the Veteran's active service.  As a rationale for that opinion, the examiner explained that the service treatment records show non-traumatic left knee pain with normal X-rays and that the left knee pain was thought to be patellofemoral syndrome.  The symptoms improved after physical therapy, and subsequent reports of physical examination were silent for knee complaints or conditions.  The examiner concluded that the in-service knee complaints were likely due to mechanical strain, given the negative X-rays.  The examiner noted, "Mechanical type pain or soft tissue strains are episodes of acute pain associated with specific activities or events . . . which are generally transient, self-limited and respond to rest and medications.  Different episodes occur de novo, are caused by and specific to different activities at different times, and are not related to nor caused by other prior episodes.  There is no scientific evidence that it causes degenerative disease of the knee joints."

The Board finds the June 2015 VA knee and leg conditions examiner's opinion to be probative because the examiner considered the Veteran's reported history, including the in-service knee complaints; noted and cited to evidence reviewed; and provided appropriate reasoning for her conclusion, explaining that the in-service injury was likely knee strain, which is does not cause degenerative disease of the knee joints.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the record and the thoroughness and detail of the opinion).  As such, the Board affords great probative weight to the examiner's opinion.

In summary, the record shows that the Veteran has a current disability of degenerative arthritis of the knees and that the Veteran had in-service complaints relating to the knees.  However, the probative evidence of record indicates that it is less likely than not that the Veteran's current right and left knee disabilities are etiologically related to his active service.  After considering all of the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for disabilities of the right and left knees because the probative evidence is against a finding that there is a nexus between the current right and left knee disabilities and the Veteran's active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss

The Veteran contends that he currently has a bilateral hearing loss disability that began during his active service.  See VA Form 9, received in May 2010.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thus, a hearing loss disability for VA purposes is defined by 38 C.F.R. § 3.385 and is based on objective audiometric and speech recognition testing.  In this case, the record is absent for evidence of a current bilateral hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or in proximity to the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Specifically, the July 2014 VA examination includes an audiogram report revealing the following findings, measured in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15
LEFT
5
10
5
15
15

The Veteran had 100 percent speech discrimination in the right ear and 96 percent speech discrimination in the left ear using on testing using the Maryland CNC word list.  Thus, the audiological testing conducted in conjunction with the July 2014 VA examination did not reveal findings that would indicate a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 in either ear.  There are no other audiological measurements of record dated any time during the appeal period or in proximity to the claim for service connection that shows a hearing loss disability for VA purposes in either ear.

The Board has considered the Veteran's contention that he has hearing loss that began during his active service.  The Veteran, as a lay person, is competent to report that he has difficulty hearing; however, he is not competent to diagnose a hearing loss disability for VA purposes.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37.  Diagnosing a hearing loss disability for VA purposes involves diagnostic medical testing and requires medical expertise and knowledge the Veteran has not been shown to possess.  Therefore, the Veteran's reports of hearing loss do not constitute competent evidence of a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.

The Board also acknowledges that the treatment records from Moody Airforce Base show that the Veteran was assessed with hearing loss in January 2015.  However, those records do not include audiometric findings or speech discrimination test results, which are required for a finding of a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Therefore, the assessment of hearing loss alone does not constitute probative evidence that the Veteran had a hearing loss disability for VA purposes during the appeal period or in proximity to the claim.

As noted above, in the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case the record is absent for competent evidence of a bilateral hearing loss disability for VA purposes during or in proximity to the appeal period.  Without evidence of a current hearing loss disability for VA purposes, the Board need not address the other elements of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.


Tinnitus

The Veteran contends that he currently has tinnitus that had its onset during his active service.  With respect to the current disability element of service connection, tinnitus is readily observable by laypersons, and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran's assertions that he currently has tinnitus constitute competent evidence of a current disability of tinnitus.  In that regard, the Board observes that the Veteran informed the July 2014 VA examiner that he did not have tinnitus.  However, Veteran's claim for entitlement to service connection for tinnitus and his statements in his substantive appeal indicate that he does currently experience tinnitus.  Furthermore, the treatment records from Moody Airforce Base show that the Veteran reported tinnitus at a January 2015 office visit.  In light of the above, the Board finds that the Veteran's statements to the July 2014 VA examiner do not render his assertions of current tinnitus not credible.  The record, when taken as whole, suggests that the Veteran's tinnitus may be intermittent in nature.  Accordingly, the Board finds the Veteran is credible in his assertions that he currently has tinnitus, and concludes that the Veteran has a current disability of tinnitus.

With respect to an in-service injury or disease, the service treatment records are absent for evidence of any complaints of or treatment for tinnitus during active service.  However, the Veteran has stated that his tinnitus began during his active service, see VA Form 9 received in May 2010, and the Board finds that nothing in the record impugns his credibility in that regard.  Accordingly, despite the absence of contemporaneous records of noise exposure or of complaints of tinnitus, the Board finds that the Veteran's tinnitus had its onset during his active service.  See Buchanan, 451 F.3d at 1337 (it may not be determined that lay evidence lacks credibility merely because the evidence is unaccompanied by contemporaneous medical evidence).

The Board reiterates that the Veteran is considered competent to report the presence of tinnitus and testify as to its onset and continuity.  See Charles, 16 Vet. App. 370.  In addition, the Veteran has been consistent in his reports of experiencing tinnitus since active service.  Given the consistency of the Veteran's reports of tinnitus since active service, the Board finds that his statements regarding chronic symptoms of tinnitus since active service are credible.  Tinnitus, as an organic disease of the nervous system, may be service connected where it is first shown in service and has subsequent manifestations.  See 38 C.F.R. §§ 3.303(b), 3.309(a);  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during his active service and has been chronic since that time.  Therefore, the Board must resolve the benefit of the doubt in the Veteran's favor, and finds that the claim for entitlement to service connection for tinnitus must be granted.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49 (1990).

Gastritis

The Veteran contends that he should be service connected for gastritis because he had stomach problems while in the military.  See VA Form 9 received in May 2010.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran had gastritis during or in proximity to the appeal period.  Specifically, a July 2008 VA treatment note reflects the Veteran's report of having gastritis and irritable bowel syndrome "years ago".  In February 2011, a colonoscopy showed a normal colon.  The June 2015 VA esophageal conditions and stomach and duodenal conditions examiner noted that the Veteran denied difficulty eating, regurgitating, and weight loss, and denied a diagnosis of gastroesophageal reflux disease, hiatal hernia, or acid reflex.  The Veteran's main symptoms were gurgling sounds, gas, and pain.  The examiner determined that the Veteran does not have a diagnosis of a gastrointestinal condition.  The Board affords probative weight to the examiner's conclusion in this regard because the examiner reviewed the record and considered the Veteran's reported current symptomatology in concluding that he does not have a diagnosed condition.  See Prejean, 13 Vet. App. at 448-9. 

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during or in proximity to a veteran's appeal.  See Degmetich, 104 F.3d at 1332; Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.

The Board acknowledges the Veteran's complaints of gurgling sounds, gas, and pain.  He is competent to report such symptoms.  See Layno, 6 Vet. App. at 469.  In addition, the Board finds no reason to question his credibility as to those complaints.  However, the Board notes that symptoms such as pain do not, in and of themselves, constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez, 13 Vet. App. at 285.  The VA examiner considered those reported symptoms and nevertheless concluded that the Veteran does not have a diagnosis of a gastrointestinal condition.  Thus, although the Board recognizes the Veteran's sincere belief in his claim and his description of his symptoms, the competent medical evidence of record does not show that the Veteran had a diagnosed gastrointestinal symptom at any point during or in proximity to the appeal period.

As noted above, in the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of a current diagnosable gastrointestinal condition during or in proximity to the appeal period.  Without evidence of a current diagnosis of gastritis, the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Facial Scar

The Veteran seeks entitlement to service connection for a scar below the right eye.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in May 2008.  The service treatment records show that he was assessed with an eye boil or cyst below the right eye in July 1985.  Later that month, he underwent incision and drainage of the cyst.  Subsequent to that procedure, he developed some yellow puss at the incision site.  The incision site then spontaneously debrided, leaving an exposed area with no sign of drainage or infection.  However, eventually the incision site was noted to be healing well.  There is no indication in the record that the Veteran suffered an injury or condition after separation from active service that might produce a scar below the right eye.

The Veteran is considered competent to report a scar and the injury that caused the scar.  See Layno, 6 Vet. App. at 469.  Given the service treatment records showing incision and drainage of a cyst below the right eye in July 1985 with subsequent spontaneous debridement, the Board also finds him credible in his assertions that he has a scar below the right eye relating to his service.  As such, the Board finds the Veteran's statements, along with the service treatment records, to be probative evidence showing that he currently has a scar related to the in-service incision and drainage of a cyst below the right eye.

The Board acknowledges that the June 2015 VA scars examiner noted only scars on the left upper extremity and left lower extremity.  However, the examiner provided no response under the section for scars or other disfigurement of the head, face, or neck.  The Board finds the lack of response to be ambiguous in meaning, and does not interpret it as a clear indication that the Veteran does not have a scar below the right eye.  Accordingly, the June 2015 VA scars examination report does not weigh against the probative value of the Veteran's competent and credible statements.

In summary, the Veteran reports that he has a scar below the right eye that is related to his active service.  The Board finds no reason to question the Veteran's competent assertions in that regard.  Furthermore, the service treatment records show that the Veteran underwent incision and drainage of a cyst below the right eye.  As such, there is evidence of an in-service injury that could produce a scar below the right eye.  In light of the above, the Board concludes that the probative evidence of record indicates that the Veteran currently has a scar below the right eye from the in-service incision and drainage of a cyst at that location.  Therefore, the Board must resolve the benefit of the doubt in the Veteran's favor, and finds that the claim for entitlement to service connection for a scar below the right eye relating to incision and drainage of a cyst must be granted.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49 (1990).

Right Great Toe Disability and Right Foot Disability

The Veteran seeks entitlement to service connection for a right great toe disability and for a right foot disability.  An October 1979 report of medical examination for entrance into active service notes mild bilateral pes planus.  The service treatment records show no treatment for this condition, and the condition is not mentioned in an August 1999 report of medical assessment.  In March 1995, he reported a history of right great toe bunion.  He was assessed with bunion, rule-out fracture.  Later in March 1995, he reported foot pain, a knot on the ball of the right foot, and a painful great toe.  He was assessed with metatarsalgia/hallux valgus, and told to use pads in all of his shoes.  In May 1995, he was assessed with having a right foot bunion.

A May 2006 treatment note from Moody Airforce Base shows that the Veteran was assessed with bilateral bunions, right greater than left.  The right side was essentially asymptomatic with only very mild pain on excessive walking.  An October 2010 VA treatment record indicates that the Veteran was to have a podiatry consultation for reported bunions.  However, a June 2011 VA treatment note reflects that the Veteran did not attend appointments for the podiatry consultation.  The medical treatment records do not reflect treatment for any other right toe or right foot disability.

The Veteran underwent a VA foot conditions examination in June 2015.  At the examination, the Veteran reported that he had pain in his right great toe that first started bothering him three or four years prior.  He further reported that he had no diagnosis or treatment relating to the pain, and that his primary care doctor attributed the pain to old age.  On examination, the Veteran's metatarsophalangeal joint range of motion was within normal limits and symmetric.  He showed no evidence of rigidus, had no history of toe or foot fractures, and showed no evidence of neuroma.  The metatarsophalangeal joint angles were 18 degrees for both feet.  The examiner deemed such range of motion to be within the upper limits of normal and not diagnostic of actual hallux valgus.  According to the examiner, such limitation of motion would be too minimal to explain the claimed right foot condition.  The examiner further noted that examination revealed mild bilateral pes planus consistent with the October 1979 examination, and that although the service treatment records note a suspected hallux valgus, they do not contain range-of-motion measurements to support that finding.  The examiner concluded that the Veteran has right foot pain, but that a more precise diagnosis cannot be rendered because there is no objective data to support such a diagnosis.  The examiner also concluded that the Veteran's right foot complaints in 1995 were likely soft tissue strains due to increased activities.

In regard to the claimed right great toe disability, the Board finds that the most probative evidence of record does not show that the Veteran had a diagnosable right great toe disability during or in proximity to the appeal period.  Specifically, the treatment records reflect an assessment of right bunion in May 2006; however, those records lack detailed findings to support that assessment.  The June 2015 VA examiner provided measurements for the Veteran's right metatarsophalangeal joint angle and concluded that the angle measurement was within normal limits and not diagnostic of hallux valgus.  The Board affords greater weight to the June 2015 VA examiner's findings than to the May 2006 assessment of right bunion because the VA examiner provided detailed findings for the right great toe and supported her conclusions with appropriate rationale based on her knowledge and expertise as a medical doctor.  The May 2006 treatment records, on the other hand, do not provide clinical findings or other information that would explain and support the assessment given.  See Prejean, 13 Vet. App. at 448-9.  As such, the most probative evidence of record indicates that the Veteran did not have a diagnosis of right hallux valgus during or in proximity to the appeal period.

As to the Veteran's right foot pes planus, such condition was noted on the Veteran's entrance into active service in October 1979.  If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In such cases, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  If the presumption of aggravation under section 1153 is applicable, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Here, the condition was noted to be of mild severity on the October 1979 report of medical examination.  The Veteran had normal evaluations of the lower extremities and the feet in February 1984, July 1989, and February 1992.  The condition is not mentioned in the August 1999 report of medical assessment.  The June 2015 VA examiner found the Veteran's pes planus to still be of mild severity.  The Veteran has not contended, and the record does not show, that there was an increase in the  right foot pes planus occurred during his active service.  As such, service connection for the right foot pes planus on the basis of aggravation of a preservice disability is not warranted.  See 38 C.F.R. § 3.306.

As to the Veteran's reported great right toe and right foot pain, the Board reiterates that symptoms such as pain do not, in and of themselves, constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez, 13 Vet. App. at 282.  Therefore, although the Veteran is competent and credible in his assertions of right great toe and right foot pain, such pain may not itself be service connected.  Therefore, the probative evidence of record does not reflect a current diagnosis of a right foot disability other than right foot pes planus or a right great toe disability for which service connection can be granted.  In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.

In summary, the evidence does not show that the Veteran's preservice disability of right foot pes planus increased in severity during his active service.  In addition, the most probative evidence of record does not show that the Veteran has a right foot disability other than pes planus or a right great toe disability for which service connection may be granted.  As such, the preponderance of the evidence is therefore against the claims, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Right Hand, Left Hand, Right Leg, and Left Leg Disabilities

The Veteran seeks entitlement to service connection for bilateral leg cramps and bilateral hand cramps.  See VA Form 21-526 received in May 2008.

The medical treatment evidence of record shows complaints of cramps, but does not indicate that the Veteran has a diagnosis for a leg or hand condition relating to the cramps.  The Veteran reported to the June 2015 VA hand and finger conditions examiner that he started having cramps in his hands three or four years prior and that he also has episodes of "nervousness in [his] hands", during which the muscles contract.  The examiner concluded that the Veteran has bilateral hand cramping, but that a more precise diagnosis cannot be rendered because there was no objective data to support a more definitive diagnosis.

The record does not show that the Veteran has been diagnosis with a medical condition manifested by cramping of the legs or hands.  Cramping is a symptom that, in and of themselves, does not constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez, 13 Vet. App. at 282.  Therefore, although the Veteran is competent and credible in his assertions of bilateral leg and bilateral hand cramping, such cramping may not itself be service connected.  Therefore, the probative evidence of record does not reflect a current diagnosis of a leg disability or hand disability manifested by leg and hand cramps for which service connection can be granted.

As noted above, in the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of a current diagnosable leg or hand disability manifested by cramping during or in proximity to the appeal period.  Without evidence of a current leg or hand disability manifested by cramping, the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claims, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Right and Left Ankle Disabilities

The Veteran asserts that he has right and left ankle disabilities that are related to his active service.  He has indicated that he injured his ankles during service.  See VA Form 9, received in May 2010.

At the June 2015 VA knee and lower leg conditions examination, the Veteran reported that his ankles ache all of the time, but that his primary care providers attributed the symptoms to old age.  On examination, he had full range of motion in both ankles.  The examiner diagnosed the Veteran with bilateral ankle arthralgia/strain.  As such, there is evidence of current disabilities of the right and left ankles.

As to an in-service injury or disease, the service treatment records show that, in February 1996, the Veteran reported twisting his ankle.  On examination, he had mild swelling of the right ankle.  He was put on a temporary profile for right ankle sprain with instructions not to run, jump, or lift more than fifteen pounds.  Accordingly, there is also evidence of an in-service injury, and the issue left for consideration is whether there is a medical link between the current disabilities of the right and left ankles and the in-service injury.

In determining whether such a link exists, the Board initially acknowledges the Veteran's assertions that the current disabilities and the in-service ankle condition are related.  The Veteran is competent to report symptoms such as pain, to include the onset and continuation of pain.  See Layno, 6 Vet. App. 465, 469 (1994).  In addition, the Board does not question his credibility in his assertions that he first experienced ankle pain during service and that he has continued to experience ankle pain since that time.  However, the Board again reiterates that symptoms such as pain do not, in and of themselves, constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez, 13 Vet. App. at 285.  Therefore, at issue for consideration is whether the diagnosed bilateral ankle arthralgia/strain is related to the in-service condition.  The Veteran has not been shown to possess the medical knowledge and expertise necessary to render an opinion on such a complex medical issue.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37.  Therefore, his assertions do not constitute competent evidence that may be probative in showing an etiological relationship between the in-service condition and the current bilateral ankle arthralgia/strain.  To determine whether such a relationship exists, the Board turns to the competent medical evidence of record.

The June 2015 VA ankle conditions examiner acknowledged the Veteran's February 1996 treatment after twisting his ankle.  The examiner further noted that the Veteran did not report an ankle condition on medical assessment in August 1999.  The examiner opined that the Veteran's bilateral ankle disabilities are less likely as not related to his active military service.  As a rationale for that opinion, the examiner explained that there was no documentation of recurrence of the grade I left ankle strain in February 1996 or of residuals on the August 1999 report of medical assessment.  The incident involving the left ankle in 1996 was likely a mechanical type of mild grade I strain.  Mechanical type pain or soft tissue strains are episodes of acute pain associated with specific activities or events and are generally transient and self-limited, and respond to rest and medication.  Different episodes of such pain occur de novo, are caused by and specific to different activities at different times, and are not related to nor caused by other prior episodes.  The examiner concluded by stating that it is unknown what intercurrent stresses, events, or other episodes the Veteran had in the many years after his separation from active service, but there is no credible evidence or basis for attributing the current ankle conditions to the Veteran's active service.

The Board finds the June 2015 VA ankle conditions examiner's opinion to be probative because the examiner considered the Veteran's reported history, including the in-service ankle complaints; noted and cited to evidence reviewed; and provided appropriate reasoning for her conclusion, explaining that the in-service injury was likely a mechanical strain that was specific to the in-service injury, and not related to the current ankle conditions.  See Prejean, 13 Vet. App. at 448-9.  As such, the Board affords great probative weight to the examiner's opinion.

In summary, the record shows that the Veteran has a current disability of bilateral ankle arthralgia/strain and that the Veteran had an in-service ankle sprain.  However, the probative evidence of record indicates that it is less likely than not that the Veteran's current right and left ankle disabilities are etiologically related to his active service.  After considering all of the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for disabilities of the right and left ankles because the probative evidence is against a finding that there is a nexus between the current disabilities and the Veteran's active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); also Gilbert, 1 Vet. App. 49, 53 (1990).

Sleep Apnea

The Veteran seeks entitlement to service connection for sleep apnea.  He has indicated that he had trouble sleeping in service.  See VA Form 9 received in May 2010.

A February 2017 polysomnography report indicates that the Veteran has severe obstructive sleep apnea.  Therefore, there is evidence of a current disability of obstructive sleep apnea, and the question remaining for consideration is whether the current obstructive sleep apnea is related to an in-service injury, event, or disease.

A November 1983 service treatment records indicates that the Veteran reported feeling very fatigued.  However, the symptom was attributed to the Veteran's use of isoniazid (INH).  Later notes dated in January 1984 and February 1984 indicate that the Veteran was not having any problems with his medications.  In November 1996, the Veteran denied extreme or lingering fatigue lasting longer than three weeks.  The Veteran reported no sleep difficulties on physical examination in February 1984, July 1989, and February 1992, or at the August 1999 medical assessment.

The Veteran reported at a June 2015 VA sleep apnea examination that he had been experiencing insomnia, snoring, and daytime sleepiness for the prior few years.  The examiner found no objective evidence of sleep apnea because a sleep study had not yet been conducted, and therefore did not provide any opinion as to whether the Veteran has sleep apnea relating to an in-service injury, event, or disease.

In the March 2016 VA addendum, another VA examiner again noted that the record did not include a sleep study.  Nevertheless, the examiner opined that the Veteran's claimed sleep apnea is not due to service.  As a rationale for the opinion, the examiner explained that the service treatment records and medical records within two years of the Veteran's separation from active service are silent for a diagnosis of sleep apnea.  Furthermore, any current sleep study would be many years after the Veteran's service and a nexus could not be made.

In a March 2017 statement, J. Medina, M.D., the physician who interpreted the February 2017 sleep study, provided a statement.  In the statement, Dr. Medina indicates that the Veteran reported his sleep problems started five years prior, and are manifested by snoring, vivid dreams, and nightmares.  He further notes that the Veteran had in-service complaints of fatigue and tiredness, but that the tiredness was thought to be related to taking INH.  Dr. Medina also observes that the Veteran was overweight in 1990, but is currently within the obese range, which is a known contributing factor to obstructive sleep apnea.  He concludes, "It is my opinion that it is less likely than not that [the Veteran's] condition had some symptoms prior to his discharge."

The Board concludes that there is no probative evidence showing that the Veteran's current obstructive sleep apnea is etiologically related to an in-service injury, event, or disease.  Specifically, the Veteran has not set forth any particular contentions as to why he believes service connection is warranted other than to state that he had sleep problems in service.  Although the service treatment records show complaints of fatigue in 1983, that symptom was thought to be due to the Veteran's use of INH.  There is no indication that the Veteran was diagnosed with obstructive sleep apnea in services or for many years thereafter.  The March 2016 VA examiner provided a negative nexus opinion, noting that there was no diagnosis of obstructive sleep apnea in service or within a couple of years of service.  Dr. Medina acknowledged the in-service reports of tiredness thought to be related to INH.  He also provided a negative opinion, finding that it is less likely than not that the Veteran's obstructive sleep apnea manifested in symptoms prior to his separation from active service.  In short, there simply is no probative evidence linking the Veteran's current obstructive sleep apnea to an injury, event, or disease in service.

In light of the above, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for sleep apnea.  As such, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied. 

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for gastritis is denied. 

Entitlement to service connection for a scar below the right eye relating to incision and drainage of a cyst is granted. 

Entitlement to service connection for a right great toe disability is denied. 

Entitlement to service connection for a right foot disability is denied. 

Entitlement to service connection for a right hand disability is denied. 

Entitlement to service connection for a left hand disability is denied. 

Entitlement to service connection for a right leg disability is denied. 

Entitlement to service connection for a left leg disability is denied.

Entitlement to service connection for a right ankle disability is denied. 


Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a sleep apnea is denied.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


